DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17, 21-23 are allowable. The restriction requirement of the species 1-3 , as set forth in the Office action mailed on 01/07/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 9-17 is withdrawn.  Claims 9-17 , directed to non elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Allowable Subject Matter
Claims 1-17, 21-23 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: first ending cells adjacent to the first macroblock, the first ending cells concatenated in a line in a second direction perpendicular to the first direction, each of the first ending cells having a first width in the first direction, second ending cells adjacent to the second macroblock, the second ending cells concatenated in a line in the second direction, each of the second ending cells having the first width in the first direction, and center cells concatenated in a line in the second direction in an area between the first ending cells and the second ending cells.

The following is the reason for allowance of claim 9, pertinent arts do not alone or in combination disclose: a plurality of cells between the first and second macroblocks, the plurality of cells having, first ending cells adjacent to the first macroblock and concatenated in a line in a second direction perpendicular to the first direction, each of the first ending cells having a first width in the first direction, the second direction being perpendicular to the first direction,
second ending cells adjacent to the second macroblock and concatenated in a line in the second direction, each of the second ending cells having a second width in the first direction, the second width being different from the first width, each of the second ending cells being asymmetrical to each of the first ending cells, and at least one standard cell between the first ending cells and the second ending cells.

The following is the reason for allowance of claim 14, pertinent arts do not alone or in combination disclose: a plurality of cells between the first macroblock and the second 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Madden et al (US Patent No. 7685540), Azmat et al (US Pub No. 20170053917), Etherton et al (US Pub No. 20140103488), Uno et al (US Pub No. 20090206451).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895